Title: To Benjamin Franklin from Louis-Pierre Dufourny de Villiers, 24 January 1778
From: Villiers, Louis-Pierre Dufourny de
To: Franklin, Benjamin


Tres vénérable Docteur
A Paris le 24 Janvier 1778.
Je n’ai point cru qu’a l’époque déterminée par nos moeurs, ce fut un devoir de souhaitter des années à celuy qui s’est assuré l’immortalité; mais j’ai senti qu’en tout tems, le pouvoir irrésistible de la vertu, nécéssitte le voeu que je fais, de vous voir jouir longtems par anticipation, des sentiments de la Postérité, pour laquelle vous existerez toujours, qui toujours aura présent à sa Mémoire, le Scavant, l’homme d’Etat, le Législateur et surtout le vertueux Citoyen, principal fondateur de la liberté de contrées immenses, ou les Sciences et les Arts vont rendre heureux et célébres des peuples innombrables, qu’une moralle pure et des loix simples auront perféctionnes.
Conseillez, dirigez, réprésentez longtems, s’il se peut! au milieu de nous, ces Colonnies dont l’exemple ranimera peut être helas! chez touttes les Nations, la haine du despotisme qui les corrompt et les assoupit pour les mieux enchainer.
Soyez à jamais universellement chéri, de ces Peuples déja l’honneur de la race humaine, parcequ’ils n’ont acquis leur gloire, que par la justice, la bravoure et l’humanité réunis. S’il est possible de la partager, cette gloire! dont j’ose me déclarer jaloux. S’il est possible, d’atteindre à l’honneur d’être réputé votre concitoyen et de méritter (quoy qu’étranger) les droits de naturalisation, c’est sans doutte en concourrant à tout ce qui peut excitter ou récompenser la vertu de vos généreux déffenseurs.
Dans cette vüe, Monsieur le Docteur, je vous prie de faire parvenir à vottre Auguste Congres le Mémoire cy joint, apres l’avoir honnoré de votre censure et de vos observations. Si il peut alors obtenir l’approbation de vos illustres Réprésentants, si il passe à l’exécution, je me féliciterai, de leur paroitre digne d’être un fidel citoyen de cette ville fondée sous les auspices de l’amitié fraternelle, et par la plus encor que par sa puissance actuelle ou future, le centre des Etats-unis: de cette ville enfin, qui m’est d’autant plus chere, que tout y présente des établissements utils auxquels vous avez coopéré, et que tout y retentit de vos louanges et des témoignages de la reconnoissance publique. Je suis avec le plus profond respect Tres Vénérable Docteur Votre tres humble et tres obeissant serviteur
Dufourny DE Villiers
 
Endorsed: Du Fourny de Villiers 24 Janr. 1778
